Per Curiam.
Defendant seeks appellate relief on the claim that he was deprived of a fair trial because the jury which convicted him was drawn from the same jury box as a jury which was then deliberating on another charge against the defendant.
The record clearly indicates that no jurors sat on both trials, and that the trial judge made adequate provisions to keep the members of the two juries from coming into contact with one another. In addition, the defendant did not object to the jury, and indicated his satisfaction with the jury.
Affirmed.